Citation Nr: 9916589	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-18 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the original amount of $24,974.65, plus 
accrued interest.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1960 and from January 1962 until his retirement in 
March 1978.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 decision by 
the Committee on Waivers and Compromises of the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's request for waiver of 
recovery of loan guaranty indebtedness in the original amount 
of $24,974.65, plus accrued interest, on the basis that 
recovery of the debt would not be against equity and good 
conscience.

The veteran testified at a video hearing before the 
undersigned Member of the Board in March 1999.  He stated 
that he had just retired from his job that month.  Following 
the hearing the veteran submitted an updated financial status 
report (FSR) as well as a waiver of review of the additional 
evidence by the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran defaulted on his May 1980 home loan, which 
was guaranteed by VA, necessitating a foreclosure sale of the 
subject property in March 1988.

3.  The veteran was at fault in the creation of the loan 
guaranty indebtedness.

4.  The veteran's current household income is sufficient to 
permit the repayment of his loan guaranty indebtedness 
without resulting in undue financial hardship.

5.  Waiver of his loan guaranty indebtedness would result in 
the unjust enrichment of the veteran.


CONCLUSIONS OF LAW

1.  There was a loss after default of the property which 
constituted the security for the VA guaranteed loan.  38 
U.S.C.A. §§ 5107(a), 5302 (West 1991); 38 C.F.R.      § 
1.964(a) (1998).

2.  Recovery of the loan guaranty indebtedness, in the amount 
of $24,975.65, plus accrued interest, would not violate the 
principles of equity and good conscience.  38 U.S.C.A. § 
5302; 38 C.F.R. § 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
In May 1980, the veteran purchased a home in Kentucky for 
$63,950, financed by an 11.5 percent VA guaranteed loan in 
the amount of $63,950.  Monthly payments on the loan totaled 
$633.74 for principal, interest, taxes, and insurance.  In 
conjunction with obtaining the VA guaranteed loan, the 
veteran executed VA Application for a Home Loan Guaranty, VA 
Form 26-1802(a).  In that document, the veteran certified and 
agreed to repay VA for any claim which VA would be required 
to pay the note holder on account of default under the terms 
of the loan.

The file reveals that in July 1981 the veteran informed the 
RO that he had been paying his mortgage about one month late 
for the past seven of eight months.  At that time he owed 
both June and July payments and his lender was telling him 
that it was going to foreclose.  The veteran indicated that 
he would attempt to catch up on his payments but he continued 
to be in arrears.  A Notice of Default was issued by the note 
holder in August 1985.  It was noted on this document that 
the veteran reported that he was expecting to work full time 
for the Post Office in the future.  A Notice of Intention to 
Foreclose was issued by the note holder in August 1985.  It 
was indicated that the veteran was delinquent in the amount 
of $2,868.

The RO sent letters to the veteran warning him that his loan 
was likely to be terminated.  The letters further advised the 
veteran to list the property for sale which would avoid 
termination of his loan by foreclosure.  These letters were 
sent to the veteran in October 1985, June 1986, July 1986, 
and August 1986.  

A VA Form 26-8778, issued in September 1987, indicates that 
the veteran was $13,323 delinquent on repayment of the loan.

The veteran instituted a Chapter 13 bankruptcy petition in 
September 1986, under which he was on a payment schedule with 
the mortgage holder.  However, the Chapter 13 bankruptcy plan 
was dismissed in December 1987 due to the veteran's failure 
to make the payments as ordered by the United States 
Bankruptcy Court.

Foreclosure proceedings were continued against the veteran.  
A foreclosure sale on the property took place in March 1988.  
A private party purchased the property for $49,500.

In July 1988, VA paid the note holder's loan guaranty claim.  
A debt was established against the veteran in the amount of 
$24,974.65.

The appellant submitted a claim for waiver of recovery of 
loan guaranty indebtedness in July 1997.  In conjunction with 
his claim, he submitted an FSR.  The FSR revealed a monthly 
salary of $2500 and a monthly military retirement of $1195.  
His total monthly net income after payment of taxes and other 
deductions was noted to be $2395.  The veteran listed his 
total monthly expenses as $2350, indicating that his monthly 
net income exceeded his monthly net expenses by $45.  He 
reported a car repair loan and a home mortgage.  He indicated 
that none of his debts were past due.

The veteran appeared before a hearing officer at the RO in 
May 1998.  The veteran testified that he had defaulted on his 
loan because he was laid off from his job with K&I Railroad.  
He stated that he attempted to save his house by filing for 
bankruptcy.  He indicated that he had not received any 
suggestions as to listing the property for sale.  The veteran 
testified that he had two children aged seven months and two 
and one half years and that recovery of the indebtedness 
would be a hardship to his family.  He further stated that he 
had believed that his debt had been discharged in bankruptcy.  

At the hearing the veteran submitted a list of his income, 
expenses, debts and assets.  He indicated that he owned a 
house worth approximately $152,000.  He reported that his 
annual gross salary was $36,000, his military retirement was 
$1228 a month, and his wife's salary was $500 a month.  He 
listed utilities expenses of $205 a month.  The veteran 
calculated that his net monthly income was $3230 a month and 
that his monthly expenses were $2718, resulting in a monthly 
surplus of $512.

At the March 1999 video conference before the undersigned, 
the veteran testified that he had retired from the Post 
Office two weeks previously.  He stated that he had two 
children under the age of five.  His monthly income was 
reported to be $1950 and his monthly living expenses were 
noted to be $2905.  He had $5000 in his checking account 
which he was depleting each month to make up for the 
difference between his income and his living expenses.  The 
veteran stated that he would soon be receiving additional 
income, his retirement benefits from the Post Office.  The 
veteran testified that he did not think that he was able to 
work due to his heart and arthritis conditions.

The veteran submitted an updated FSR in March 1999.  The 
veteran reported Post Office Retirement income of $550 a 
month, Social Security benefits of $950 a month, and military 
retirement income of $1400 a month, for a total monthly 
income of $2900 a month.  He reported monthly expenses of 
$1200 for mortgage, $500 for food, $365 for utilities and 
heat, $340 for insurance, $500 for car payment, and $150 for 
second mortgage.  These monthly expenses totaled $3055, for 
an excess of monthly expenses over monthly income in the 
amount of $155.  The FSR showed the veteran to have $5000 in 
his checking account and to have two cars worth a total of 
$17,000.  He listed his house as being worth $150,000.  The 
veteran indicated that he was not past due on any of his 
debts.

The law and regulations authorize a waiver of collection of a 
loan guaranty indebtedness from a veteran where both of the 
following factors are found to exist: (1) After default there 
was a loss of the property which constituted security for the 
loan, and (2) collection of the indebtedness would be against 
equity and good conscience. 38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 1.964(a).  The standard "equity and good conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side. The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive: (1) The fault of the debtor; (2) balancing of 
faults between the debtor and VA; (3) undue hardship of 
collection on the debtor; (4) defeat of the purpose of an 
existing benefit to the appellant; (5) the unjust enrichment 
of the appellant; and (6) whether the appellant changed 
positions to his/her detriment in reliance upon a granted VA 
benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In deciding this appeal, the Board has considered all of the 
above specifically enumerated elements.  The elements of the 
fault of the veteran, balanced by the fault of the VA, unjust 
enrichment, and undue financial hardship are most significant 
in this case.  Furthermore, although not an explicit element 
of equity and good conscience, the Board also looks to 
whether the veteran attempted to mitigate the indebtedness.

The veteran claims that he was unable to satisfy his loan 
payments due to being laid off from his job with K&I 
Railroad.  However, on four occasions the veteran was advised 
by the RO to attempt to sell his house in order to avoid 
foreclosure.  The veteran did not make any attempt to sell 
his house, resulting in the foreclosure and in the creation 
of the debt to VA.  The Board finds that the veteran was at 
fault in not taking steps to avoid foreclosure of the loan.  

With regard to "balancing of faults," this requires 
weighing the fault of the debtor against the fault of VA.  
The Board finds no fault on the part of VA.  VA notified the 
veteran in a timely fashion at every step of the process and 
cooperated with the lending institution.  The VA even advised 
the veteran as to how to mitigate or possibly event prevent 
his indebtedness.  

With regard to the veteran's current financial status, the 
potential impact of loan guaranty repayments on his ability 
to discharge his responsibilities to provide himself and his 
family with the basic necessities of life must be considered.  
While the FSR and the income/expense statements received from 
the veteran in July 1997 and June 1998 revealed that the 
veteran had excess monthly income after expenses such that 
repayment of the indebtedness would not be a hardship, his 
financial circumstances have changed.  In this case only the 
latest FSR, received in March 1999, reflects the veteran's 
current retired status.  

The Board will use the March 1999 FSR to determine the 
veteran's ability to repay his indebtedness.  However, the 
Board notes that there is no explanation as to why the 
veteran's utilities increased from the $205 a month as 
reported in June 1998 to $365 as reported on the March 1999 
FSR, a monthly increase of $160 in only nine months.  The 
Board further notes that the veteran did not explain why his 
wife was no longer earning $500 a month as reported in June 
1998.  

Regardless, even considering the veteran's income and 
expenses as reported by the veteran in March 1999, the Board 
finds that repayment of the loan guaranty would not cause the 
veteran and his family undue financial hardship.  While the 
March 1999 FSR indicated excess monthly expenses over monthly 
income of $155, the FSR revealed that $500 of the monthly 
expenses was for car payments on one of his two cars.  The 
veteran is expected to accord a Government debt the same 
regard given any other debt.  The Board further notes that 
the veteran has reported owning two cars.  Now that he is 
retired two cars should not be necessary.  Accordingly, the 
car payments are not considered a necessary expense.  Since 
the car payments are not considered to be a necessary 
expense, the veteran has an excess of monthly income over 
monthly necessary expenses of $345 (500-155 = 345).  The 
Board further notes that the veteran has indicated that he 
has no other past due debts and that he has a substantial 
financial cushion in his checking account ($5000).  
Accordingly, the Board finds that repayment of the 
indebtedness would not cause the veteran and his household 
undue financial hardship, even without consideration of any 
possible income from his spouse.

Concerning whether recovery of the overpayment would defeat 
the purpose for which the benefits were intended, there is no 
indication that recovering the loan guaranty indebtedness 
owed to VA would in any way defeat the purpose of the laws 
and regulations providing home loan guaranties to veterans.

The Board finds evidence of the potential for the veteran's 
unjust enrichment.  Utilizing a VA guaranteed loan the 
veteran was able to purchase a home.  The record reflects 
that the veteran remained in the subject residence for many 
months following the initial default on the VA guaranteed 
note, enjoying essentially "rent free" occupancy during 
that time.  A September 1987 document indicates that at that 
time the veteran was delinquent in his loan payments in the 
amount of $13,323, the equivalent of 21 months rent.  This 
amounts to a substantial savings to the appellant during this 
time and a loss to VA.

The Board further notes that the veteran has not claimed that 
he relinquished any right or incurred any legal obligation in 
reliance on VA benefits, nor is there any evidence that he 
did so.

Consequently the Board finds that under the principles of 
equity and good conscience, taking into consideration all of 
the specifically enumerated elements of 38 C.F.R. § 1.965(a), 
it would not be unfair to recover $24,974.65, plus accrued 
interest, the veteran's loan guaranty indebtedness.


ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
original amount of $24,974.65, plus accrued interest, is 
denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

